DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 15, and 17-20 are allowed. No rejections under 35 USC § 103 have been made for claims 8 and 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-13, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The claim amendments filed on October 1, 2020 are believed to introduce new matter. Specifically, claims 1 and 6 have been amended to recite “an identification data module configured to create an identifier for the device based at least in part on the device data” and “creating an identifier for the device based at least in part on the device data.” However, it is believed there is no basis for creating such an identifier in the specification as filed. The specification indicates that a MAC address is used as an identifier (Specification: par 0015, 0020). However, this is not created by a module in the system nor created based on collected data. The specification correctly notes a MAC address is created by the manufacturer of the device (Specification: par 0022 [MAC addresses are most often assigned by the manufacturer of a network interface controller (NIC) and may be stored in hardware. For example, the MAC addresses may be stored in a NIC card’s read-only memory or some other firmware mechanism.]). Accordingly, it is believed that the amendments to claims 1 and 6 constitute new matter having insufficient basis in the specification as filed. Dependent claims 3-5, 8-13, 21, and 22 are rejected by virtue of dependence on claims 1 and 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-6, 10-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (US 2018/0048534), hereafter “Banga,” in view of Tsou et al. (US 2019/0213446), hereafter “Tsou,” and further in view of Levi (US 6,658,585).
Regarding claim 1, Banga teaches a device recognition system comprising: 	a data collection module configured to collect device data associated with a device on a network (Banga: par 0051); and 	a cluster analysis module configured to obtain the least significant bits of a hardware address for the device (Banga: par 0086 [The manufacturer of a node may be identified by a variety of different methods, such as by an Organization Unique Identifier (OUI) for a node…The OUI corresponds to the first 24 bits of the MAC address.]) and to predict, using machine learning a set of device characteristics based at least in part on the least significant bits of the hardware address, wherein the machine learning classify the device into a predicted group of devices having the set of device characteristics (Banga: par 0083 […manufacturer model 710 may provide, for a particular manufacturer associated with a node, a set of probabilities that identify the likelihood that the node is particular type of device in a set of device types, such as for example, a storage device, a router, an IOT device, and so on.], 0086 [Machine learning techniques may be used to assist in this endeavor.]). 	Banga does not explicitly teach: 	an identification data module configured to create an identifier for the device Machine learning techniques may be used to assist in this endeavor.]). Accordingly, it would have been readily apparent to one of ordinary skill to implement the machine learning techniques of Tsou within the Banga system. Further, implementing the machine learning of Tsou within Banga would have amounted to simple substitution of one known element for another with predictable results. 	Levi teaches: 	an identification data module configured to create an identifier for the device based at least in part on the device data (Levi: col. 8 lines 49-62);	predicting based at least in part on an identifier (Levi: col. 9 lines 35-50). 

Regarding claim 3, the device recognition system of claim 1, wherein the set of device characteristics include at least one of a device brand identifier and a device model identifier (Banga: par 0085-0087).

Regarding claim 4, the device recognition system of claim 1, wherein the set of device characteristics include a manufacturing batch identifier (Levi: col. 25 lines 30-45 [serial number]).



Regarding claim 6, a method for device recognition, the method comprising: 	collecting device data associated with a device detected on a network (Banga: par 0051); 	creating an identifier for the device based at least in part on the device data (Levi: col. 8 lines 49-62); 	obtaining the least significant bits of a hardware address for the device (Banga: par 0086 [The manufacturer of a node may be identified by a variety of different methods, such as by an Organization Unique Identifier (OUI) for a node…The OUI corresponds to the first 24 bits of the MAC address.]); and 	predicting, using machine learning ensembles, a set of device characteristics based at least in part on the identifier and the least significant bits of the hardware address, wherein the machine learning ensembles classify the device into a predicted group of devices having the set of device characteristics (Banga: par 0083 […manufacturer model 710 may provide, for a particular manufacturer associated with a node, a set of probabilities that identify the likelihood that the node is particular type of device in a set of device types, such as for example, a storage device, a router, an IOT device, and so on.], 0086 [Machine learning techniques may be used to assist in this endeavor.]; Tsou: par 0037-0038). 



Regarding claim 11, the method of claim 10, wherein the set of device characteristics includes a manufacturing batch identifier (Levi: col. 25 lines 30-45 [serial number]). 

Regarding claim 12, he method of claim 6, wherein the machine learning ensembles utilize multiple decision trees to classify the device (Banga: par 0083, 0086; Tsou: par 0037-0038). 

Regarding claim 13, the method of claim 6, further comprising the step of providing targeted content to the device based on the set of device characteristics, wherein the device characteristics include a brand of the device and a model of the device (Banga: par 0076, 0085-0087). 

Regarding claim 21, the device recognition system of claim 1, wherein the least significant bits of the hardware address include bits in the range of bits 24 through 48 of the hardware address (Banga: par 0086). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454